Case 1:20-cv-11655-ADB Document 17 Filed 12/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

THE GAP, INC. a Delaware corporation,

Plaintiff and Defendant in Counterclaim,

Vv. Civil Action No. 1:20-cv-11655-ADB

BROOKLINE INVESTMENT LLC, a
Massachusetts limited liability company,

Defendant and Plaintiff in Counterclaim

 

STIPULATION OF DISMISSAL

All parties to this action hereby stipulate and agree that the above-captioned action

shall be dismissed with prejudice and without costs, interest and attorneys’ fees. All rights of

appeal and all rights to seek relief under Fed. R. Civ. P. Rules 59 and 60 are hereby waived.

Respectfully submitted, Respectfully submitted,
THE GAP, INC. BROOKLINE INVESTMENT LLC
By its attorneys: By its attorney,

ROBINS KAPLAN

14

 
Case 1:20-cv-11655-ADB Document 17 Filed 12/28/20 Page 2 of 2

 

 

By: /s/ Anthony A, Froio /s/ Richard B. Michaud

Anthony A. Froio (BBO# 554708) Richard B. Michaud (BBO No. 345000)
afrio@robbinskaplan.com Bernkopf Goodman LLP
Peter N. Foundas (BBO# 681599) Two Seaport Lane
pfoundas@robbinsklan.com Boston, MA 02210

ROBINS KAPLAN LLP Tel.: (617) 790-3000

800 Boylston Street, Suite 2500 Fax: (617) 790-3300

Boston, MA 02199 Email: rmichaud@bg-llp.com

(617) 267-2300

DATED: December/¥ 2020

CERTIFICATE OF SERVICE

I hereby certify that on December __, 2020, the foregoing document was served
electronically upon all registered participants as identified on the Notice of Electronic Filing
in this case through the Court’s ECF system and paper copies have been sent those indicated
as non-registered participants via first class mail, postage prepaid.

/s/ Richard B. Michaud
Richard B. Michaud

15
